Citation Nr: 1032691	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
foot disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
foot disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
knee disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
knee disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
ankle disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
ankle disability.

7.  Entitlement to service connection for a left foot disability.

8.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 
1983.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO, in pertinent part, reopened the 
Veteran's claims on appeal, but denied them on the merits.

The Board notes the RO previously denied the claims sought on 
appeal in September 1994.  The Veteran did not appeal the 
decision and it became final.  §§ 20.302(a), 20.1103.  Because 
the Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claims, the Board will 
determine whether new and material evidence has been received 
and, if so, consider entitlement to service connection on the 
merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 
2001).  

When this case was previously before the Board in April 2009 it 
was remanded for further development and adjudication.  

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claims for 
service connection for right and left foot disabilities, but that 
additional development is necessary regarding the underlying 
service connection claims.  Accordingly, the reopened claims for 
service connection for right and left foot disabilities, as well 
as the new and material claims for bilateral ankle and knee 
disabilities, are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  A September 1994 rating decision previously denied service 
connection for right and left foot disabilities, finding no 
current disability; the Veteran did not appeal the decision and 
it became final.    

2.  Evidence submitted since the September 1994 rating decision 
was not previously submitted to agency decision makers, it is not 
cumulative and redundant and, by itself or when considered with 
previous evidence of record, relates to an unestablished fact of 
current disability that is necessary to substantiate the claims 
and raises a reasonable possibility of substantiating the claims 
for service connection for right and left foot disabilities.    


CONCLUSIONS OF LAW

1.  The September 1994 rating decision, which denied service 
connection for right and left foot disabilities, is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
20.302, 20.1103 (2009).

2.  The evidence received since the final September 1994 rating 
determination is new and material with regard to the Veteran's 
claims for service connection for right and left foot 
disabilities, and thus, the claims are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's right and left 
foot claims and remands them for further development.  As such, 
no discussion of VA's duty to notify or assist is necessary.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks to reopen the claims for service connection for 
right and left foot disabilities that was last denied by the RO 
in a September 1994 rating decision.  The Veteran did not appeal 
the decision and it became final as to these issues.  38 C.F.R. 
§§ 20.302(a), 20.1103.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of reopening a claim, 
the credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness).

The record indicates that, in its September 1994 rating decision, 
the RO denied service connection for right and left foot 
disabilities on the basis that there was no evidence of current 
disabilities upon VA examination.  The RO additionally noted 
there was no evidence of a chronic bilateral foot disability in 
service.

Of record at the time of the September 1994rating decision were 
service treatment records from the Veteran's period of active 
military service, which show the Veteran had pes planus upon 
enlistment examination in November 1978.  It was not considered 
disabling.  Additionally, service treatment records show the 
Veteran complained of pain in her feet during basic training in 
March 1979.  Pes planus was again noted.  Upon separation 
examination in November 1982, the Veteran reported foot trouble.  
The examiner noted the Veteran had swelling of her feet when she 
wore boots, but that it was resolved.   

Post-service, upon VA examination in May 1983, the Veteran 
complained of feet swelling.  Pes planus was noted.  VA 
outpatient treatment records dated between 1984 and 1994 were 
negative for treatment pertaining to the feet.  There were no 
objective findings with regard to the feet upon VA examination in 
June 1994, not even pes planus.  X-rays of the feet were 
negative.

Evidence submitted subsequent to the September 1994 rating 
decision includes VA outpatient treatment records dated between 
2005 and 2008, which contain complaints of foot pain and 
swelling.  Notably, the Veteran was diagnosed with foot pain in 
July 2005.  In January 2007, a podiatry evaluation revealed 
hallux valgus and pes planus with excessive pronation. 

As noted previously, the September 1994 rating decision primarily 
denied service connection on the basis that the Veteran did not 
have a current disability of the bilateral feet.  The "new" 
records contain diagnoses of pain, swelling, hallux valgus, and 
pes planus.  Thus, the evidence is "material" when considered 
with the previous evidence of record.  They relate to an 
unestablished fact necessary to substantiate the Veteran's claims 
- a current disability - and raise a reasonable possibility of 
substantiating the claims.  Therefore, the Veteran's claims for 
service connection for right and left foot disabilities are 
reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, service 
connection for a right foot disability is reopened; the appeal is 
granted to this extent only.

New and material evidence having been received, service 
connection for a left foot disability is reopened; the appeal is 
granted to this extent only.

REMAND

Reopening the claims for service connection for right and left 
foot disabilities does not end the Board's inquiry.  Additional 
development is necessary prior to a final adjudication of the 
merits of the Veteran's reopened service connection claims.  
Further appellate consideration will also be deferred on the 
appeals pertaining to whether new and material evidence has been 
submitted to reopen the claims for bilateral knee and ankle 
disabilities.  These claims are remanded for action as described 
below.

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court in 
Dingess/Hartman, supra, found that the VCAA notice requirements 
applied to all elements of a claim.  The revised VCAA duty to 
assist requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a claim 
and in claims for disability compensation requires that VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  

The claims for right and left foot disabilities must be remanded 
for VA examination.  VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Veteran claims that she currently suffers from a bilateral 
foot disability.  Service treatment records show that at service 
entry her feet were found to be normal, although there is a 
notation that she had second degree pes planus that was not 
considered disabling.  Service treatment records show that she 
was seen for complaints of foot pain and diagnosed as having pes 
planus, and at separation, the Veteran reported having foot 
trouble.  The examiner noted the Veteran had a history of 
"swelling of her feet when she wore boots-resolved."   

Post-service, upon VA examination in May 1983, pes planus was 
noted.  VA outpatient treatment records dated between 2005 and 
2008 contain complaints of foot pain and swelling.  In January 
2007, a podiatry evaluation revealed hallux valgus and pes planus 
with excessive pronation. 

Given the in-service treatment, the Veteran's statements that she 
has suffered from the claimed disabilities since service, VA 
records showing some continued treatment post-service for pes 
planus, the criteria under McLendon are met.  Thus, the Board 
must remand these matters for additional development.  The 
examiner must address the specific questions set forth in the 
numbered paragraphs below. 

With regard to whether new and material evidence has been 
submitted to reopen the claims for bilateral knee and ankle 
disabilities.  As noted in the Introduction, the matters were 
previously before the Board in April 2009.  At that time, the 
Board determined that additional notice and evidentiary 
development was necessary.  As the remand orders of the Board 
were not complied with, further remand is mandated due to the 
RO's failure to follow the directives in the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In this regard, the RO was instructed to provide notice to the 
Veteran that complied with the notice requirements outlined in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought (i.e. 
service connection).  

While the RO sent the Veteran a letter in May 2009, it failed to 
comply with the Kent requirements as instructed.  First, the 
Veteran was only notified that his bilateral disabilities were 
previously denied in September 1994 and not the bilateral ankle 
disabilities.  Second, the RO provided the Veteran with the 
incorrect basis for the previous denial (disabilities were not 
incurred in or aggravated by service).  As noted above, the RO 
denied the claims on the basis that there were no current 
disabilities found upon VA examination.  The RO also found no 
evidence of chronic bilateral knee or ankle disabilities in 
service.  As such, in light of Kent, these issues must again be 
remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notice obligations have 
been satisfied in accordance with the VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 
2002) and any other applicable legal 
precedent, by issuing a VCAA notice letter.  
Such notice should apprise the Veteran of 
the evidence and information necessary to 
substantiate her de novo claims of 
entitlement to service connection for right 
and left foot disabilities, and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) 
(West 2002).   

2.  The RO must review the Veteran's claims 
file, and ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to whether new and material 
evidence has been submitted sufficient to 
reopen the Veteran's previously denied 
claims of entitlement to service connection 
for bilateral knee and ankle disabilities.  
The notice should inform the Veteran that 
her claims were previously denied in 
September 1994 and describe what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connection that was found 
insufficient in the previous denial (no 
current disabilities or evidence of chronic 
bilateral knee or ankle disabilities in 
service), as outlined by the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any right and/or left foot disability 
found to be present.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims files should be made available 
to and reviewed by the examiner.  

The examiner should state the likelihood 
that any right and/or left foot disability 
found to be present existed prior to 
service.  If the examiner concludes that a 
right and/or left foot disability found to 
be present existed prior to service, the 
examiner should indicate that likelihood 
that the disability worsened during 
service.  If the examiner diagnoses the 
Veteran as having a right and/or left foot 
disability that did not pre-exist service, 
the examiner must opine as to whether it is 
at least as likely as not that the 
condition is related to or had its onset 
during service.  In doing so, the examiner 
must rule in or exclude a diagnosis of pes 
planus.  In offering these opinions, the 
examiner should specifically acknowledge 
and comment on the Veteran's report 
regarding the onset of her symptoms.  The 
rationale for all opinions expressed should 
be provided.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal remain denied, the Veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


